DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,093,305 B1 [hereinafter USPN11093305]. 

As to claim 1, USPN11093305 teaches a method comprising: (claim 1, line 1)
receiving, by an application programming interface (API) service, an API request associated with a first developer application, the API request received from a remote computing system and directed to a first resource of the API service (claim 1, lines 2-5);
determining a first threshold value allocated to the first developer application for API requests directed to the first resource; and (claim 1, lines 4-5)
performing a first action based on determining that a number of received API requests associated with the first developer application meets the first threshold value. (claim 1, lines 23-25)

As to claim 8, USPN11093305 teaches an application programming interface (API) service comprising: (claim 8, line 1)
one or more computer processors; and (claim 8, line 2)
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the API service to perform operations comprising: (claim 8, lines 3-6):
receiving an API request associated with a first developer application, the API request received from a remote computing system and directed to a first resource of the API service (claim 8, lines 7-8, 20-21);
determining a first threshold value associated to the first developer application for API requests directed to the first resource; and (claim 8, lines 16-17)
performing a first action based on determining that a number of received API requests associated with the first developer application meets the first threshold value (claim 8, lines 9-11 and 28-30).

As to claim 15, USPN11093305 teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of an application programming interface (API) service, cause the API service to perform operations comprising: (claim 15, lines 1-5)
receiving an API request associated with a first developer application, the API request received from a remote computing system and directed to a first resource of the API service (claim 15, lines 6-7);
determining a first threshold value associated to the first developer application for API requests directed to the first resource; and (claim 15, lines 15-16)
performing a first action based on determining that a number of received API requests associated with the first developer application meets the first threshold value (claim 15, lines 8-10 and 27-29).

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 21 of U.S. Patent No. 10,467,064 B2 [hereinafter USPN10467064]. 

As to claim 1, USPN10467064 teaches a method comprising: (claim 1, line 1)
receiving, by an application programming interface (API) service, an API request associated with a first developer application, the API request received from a remote computing system and directed to a first resource of the API service (claim 1, lines 2-5 and 9-11);
determining a first threshold value allocated to the first developer application for API requests directed to the first resource (claim 1, lines 13-17); and
performing a first action based on determining that a number of received API requests associated with the first developer application meets the first threshold value (claim 1, lines 7-8 and 18-21).

As to claim 8, USPN10467064 teaches an application programming interface (API) service comprising: (claim 11, line 1)
one or more computer processors; and (claim 11, line 2)
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the API service to perform operations comprising: (claim 11, lines 3-6):
receiving an API request associated with a first developer application, the API request received from a remote computing system and directed to a first resource of the API service (claim 11, lines 7-8, 13-16);
determining a first threshold value associated to the first developer application for API requests directed to the first resource; and (claim 11, lines 18-22)
performing a first action based on determining that a number of received API requests associated with the first developer application meets the first threshold value (claim 11, lines 11-16 and 23-26).

As to claim 15, USPN10467064 teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of an application programming interface (API) service, cause the API service to perform operations comprising: (claim 21, lines 1-4)
receiving an API request associated with a first developer application, the API request received from a remote computing system and directed to a first resource of the API service (claim 21, lines 5-9 and 11-14);
determining a first threshold value associated to the first developer application for API requests directed to the first resource; and (claim 21, lines 16-20)
performing a first action based on determining that a number of received API requests associated with the first developer application meets the first threshold value (claim 21, lines 10-14 and 21-24).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,495,227 B2 [hereinafter USPN9495227]. 

As to claim 1, USPN9495227 teaches a method comprising: (claim 1, line 1)
receiving, by an application programming interface (API) service, an API request associated with a first developer application, the API request received from a remote computing system and directed to a first resource of the API service (claim 1, lines 3-6);
determining a first threshold value allocated to the first developer application for API requests directed to the first resource (claim 1, lines 12-13); and
performing a first action based on determining that a number of received API requests associated with the first developer application meets the first threshold value (claim 1, lines 9-16).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining a first threshold value allocated to the first developer application for API requests directed to the first resource”. However, the specification doesn’t seem to disclose a threshold value associated with an application, the specification discloses the first threshold value associated with a user/developer/account (see paragraphs [0018], [0033] and throughout the specification). The specification doesn’t disclose the application is an account. Therefore, the claim 1 is indefinite.
Claims 8 and 15 suffer the same problem as claim 1 above and therefore are also indefinite.
Claims 2-7, 9-14 and 16-20 depend on claims 1, 8 and 15 above and fail to cure the deficiencies of claims 1, 8 and 15 above, and therefore are also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson (US 8,681,630 B1) in view of Proulx et al. (US 8,667,056 B1).

As to claim 1, Gibson teaches a method comprising:
receiving, by an application programming interface (API) service, an API request associated with a first developer application (developer application), the API request received from a remote computing system and directed to a first resource of the API service (Customer servers may have developer applications that utilize an API external to customer servers … API server 102 may process any type of API … and a file server request for a file; col. 4, lines 7-26);
determining a first threshold value allocated to the first developer application for API requests (In response to an API request, API server may verify that a developer application has not exceeded its request quota; col. 4, lines 29-30 and col. 9, lines 7-17); and
performing a first action based on determining that a number of received API requests associated with the first developer application meets the first threshold value (To verify that a developer application has not … API server may deny an API request; col. 4, lines 32-43 and if any of the specified token buckets have insufficient tokens, token request module may send a failure notification in token response; col. 10, lines 1-3).
Gibson does not teach the first threshold value allocated to the first developer application for API requests directed to the first resource.
However, Proulx teaches the first threshold value allocated to the first developer application for API requests directed to the first resource (a request is received from a user that pertains to a particular type of resource … the user might have … limits can vary by user and/or type of resource; col. 8, line 64 – col. 9, line 18 and if the request rate exceeds T, requests to that resource might be denied as a result of the resource being determined to be unavailable for that request; col. 6, lines 1-22), the request can be denied when the user is over a respective limit.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teaching of Proulx to the system of Gibson because both are directed to the same field of endeavor, and Proulx teaches the limits/quota can be applied to each resource type, thus can control the performance/execution of the application better.

As to claim 2, Gibson teaches wherein performing the first action comprises returning an error message to the remote computing system (token request module may send a failure notification in token response; col. 10, lines 1-3).

As to claim 3, Gibson teaches wherein the number of received API associated with the first developer application is determined based on a subset of the received API requests associated with the first developer application that were received during a first period of time (col. 4, line 47 – col. 5, line 2 and col. 7, lines 57-59).

As to claim 4, Gibson teaches wherein a second threshold value allocated to a second developer application for API requests directed to the first resource is different than the first threshold value (col. 6, lines 49-60 which teaches each application has its associated threshold value).

As to claim 5, Gibson teaches receiving, from the remote computing system, a command to adjust a default threshold value allocated to the first developer application for API requests directed to the first resource to the first threshold value; and adjusting a configuration associated with the first developer application based on the command (user can alter API request rate limit … once an API request policy for a developer application is configured, the developer application may be deployed for used on the customer server; col. 6, lines 53-60).

As to claim 6, Gibson teaches receiving a second API request associated with the first developer application and directed to a second resource of the API service (Customer servers may have developer applications that utilize an API external to customer servers … API server 102 may process any type of API … and a file server request for a file; col. 4, lines 7-26).
Gibson does not teach determining a second threshold value allocated to the first developer application for API requests directed to the second resource; and performing a second action based on a comparison of the second threshold value and a number of received API requests associated with the first developer application that are directed to the second resource.
However, Proulx teaches there’s a threshold value for different resource type, and when the API request is received and directed to a second resource, compare the threshold value of the second resource and a number of received API requests associated with the developer/user that are directed to the second resource, and perform or deny the request based on the comparison (a request is received from a user that pertains to a particular type of resource … the user might have … limits can vary by user and/or type of resource; col. 8, line 64 – col. 9, line 18 and if the request rate exceeds T, requests to that resource might be denied as a result of the resource being determined to be unavailable for that request, the request can be denied when the user is over a respective limit; col. 6, lines 1-22).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teaching of Proulx to the system of Gibson because both are directed to the same field of endeavor, and Proulx teaches the limits/quota can be applied to each resource type, thus can control the performance/execution of the application better.

As to claim 7, Gibson teaches receiving a second API request associated with the first developer application that is directed to the first resource of the API service; and performing a second action based on determining that the number of received API requests associated with the first developer application is below the first threshold value, the second action being different than the first action (col. 4, lines 7-31).

As to claim 8, it is the same as the method claim 1 above except this is an API service claim, and therefore is rejected under the same ground of rejection.

As to claims 9-14, see rejections of claims 2-7 above, respectively.

As to claim 15, it is the same as the method claim 1 above except this is a non-transitory computer-readable medium claim, and therefore is rejected under the same ground of rejection.

As to claims 16-20, see rejections of claims 2-6 above, respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        

DC
November 4, 2022